DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-11 and 18-21 are withdrawn.
	Claims 12-17 and 22-30 are rejected.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022, has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek et al. (US 2008/0179236) [hereinafter Wieczorek] in view of Bortnik et al. (US 6,986,842) [hereinafter Bortnik].
With respect to claim 12, Wieczorek discloses a filter 30, as shown in Fig. 1, having: a filter media, as shown in Fig. 1; first and second end caps 50, 52, sealed to the filter media, as shown in Fig. 1; a fluid ingress port 112 and a fluid egress port 40 extending from one of the first or second end caps 50, 52, as shown in Figs. 1 and 3, and in fluid communication with the filter media, as shown in Fig. 1; a sleeve 47 (body) disposed between the first and second end caps 50, 52, as shown in Fig. 1; and a first correlated magnet 84 radially disposed on one of the first or second end caps 50, 52 (since the magnet 84 is disposed at a radius from the outside edge of the endcap 50), proximate an outside surface of the filter cartridge body 47, as shown in Fig. 1, the first correlated magnet 84 being isolated from ingress and egress fluid, as shown in Fig. 1, the first correlated magnet comprising a plurality of sides (magnetic field emission sources) having positions and polarities relating to a predefined spatial force function that corresponds to a predetermined alignment of the plurality of magnetic field emission sources, as shown in Figs. 1 and 18-22, the first correlated magnet 84 being in close proximity to a complementary or paired second correlated magnet 80 when the filter cartridge 34 is inserted within a chamber 60 (sump) of a housing 32 (filter manifold) and moved into an alignment position, as shown in Fig. 1.
	Wieczorek lacks the body disposed external to the filter media.
	Bortnik discloses a filter 10, as shown in Fig. 1, having a filter media 34, a filter media sleeve 42, and a support sleeve 48, as shown in Fig 1.  The support sleeve 48 may be used to hold the filter media sleeve 42 in constant contact with the external filter media surface 38 of pleated filter media 34 (see col. 3, lines 10-14).  The filter may be used within a housing (see col. 1, lines 22-33).  It would have been obvious to one of ordinary skill in the art to provide the filter disclosed by Wieczorek a body external to the filter media, as taught by Bortnik, in order to support the filter media (see col. 3, lines 10-14).

	With respect to claim 13, Wieczorek as modified by Bortnik discloses wherein the filter cartridge body 48 comprises a sheath or sleeve covering the filter media and disposed between the first and second end caps, as shown in Fig. 1 of Bortnik.

	With respect to claim 14, Wieczorek discloses wherein one of the first or second end caps 50, 52, includes an axially-extending portion, said axially extending portion being the portion surrounding element 162, as shown in Fig. 13, integral with or connected thereto and proximate the outside surface of the body, as shown in Fig. 13, and the first correlated magnet 162 is disposed within the axially-extending portion, as shown in Fig. 13.

With respect to claim 15, Wieczorek discloses a cover 72 (filter boss or lug) extending radially outwards from one of the first or second end caps 50, 52, the filter boss or lug 72 adapted for mechanically coupling with an alignment thread or channel 74 of the sump 60, as shown in Fig. 1.

With respect to claim 16, Wieczorek does not disclose wherein the filter cartridge is rotatable along the alignment thread or channel approximately 90-degrees in a first direction from an initial insertion position within the sump to the alignment position.  However, this would have been obvious to one of ordinary skill in the art, in order to installed the filter cartridge into the housing, since one of ordinary skill would recognize to rotate the filter cartridge, if necessary, in order to properly fitted inside the housing.

With respect to claim 17, Wieczorek discloses wherein the first correlated magnet 84 is an array of correlated magnets 86, 84, 80, as shown in Fig. 2.

With respect to claim 22, Wieczorek discloses a filter cup 144 integral with the first or second end cap for securing the filter media and for facilitating connection to the filter manifold 32, as shown in Fig. 11.

	With respect to claim 23, Wieczorek discloses a housing 32 integral with or connected to the first or second end cap 50, 52, as shown in Fig. 1, the first correlated magnet 84 embedded within the housing 32 or secured to an outer surface thereof, as shown in Fig. 1.

With respect to claim 24, Wieczorek discloses an axial stem 56 proximate the first or second end cap 50, 52, as shown in Fig .1, the axial stem 56 comprising the fluid ingress 112 and egress ports 40, as shown in Fig. 1.

	With respect to claim 25, Wieczorek discloses a removable locking cover 72 connected to the first or second end cap 50, 52, as shown in Fig. 1, the locking cover 72 including a boss or lug for mechanically coupling to an alignment thread 74 or channel of the sump 60 of the filter manifold 32 when the filter cartridge 34 is inserted therein, as shown in Fig. 1, the locking cover 72 being rotatable about the longitudinal axis of the sump 60 to translate the filter cartridge 34 axially into the alignment position, as shown in Fig. 1.

	With respect to claim 26, Wieczorek discloses a locking cover 144 integral with the first or second end cap 50, 52, as shown in Fig. 11, the locking cover 144 including a boss or lug for mechanically coupling to an alignment thread 74 or channel of the sump 60 of the filter manifold 32 when the filter cartridge 34 is inserted therein, as shown in Fig. 11, the filter cartridge 34 and locking cover 144 being rotatable about the longitudinal axis of the sump 60 to rotate the filter cartridge 34 into the alignment position, as shown in Fig. 11.

	With respect to claim 27, Wieczorek as modified by Bortnik discloses wherein the sheath or sleeve 47 is non-pressure bearing, as shown in Fig. 2 of Bortnik.

	With respect to claim 28, Wieczorek as modified by Bortnik lacks wherein the sheath or sleeve comprises a polyethylene dry change sleeve.  However, Bortnik teaches that the sheath or sleeve 48 is preferably formed from polypropylene, nylon, or other suitable material (see col. 3, lines 10-12 of Bortnik).  Therefore, it would have been obvious to one of ordinary skill in the art to formed the sheath or sleeve disclosed by Wieczorek as modified by Bortnik as a polyethylene dry change sleeve, in order to provide a durable material, and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”), and since Bortnik already suggested that any suitable material may be used (see col. 3, lines 10-12 of Bortnik).  

	With respect to claim 29, Wieczorek discloses wherein the fluid ingress port 112 and the fluid egress port 40 extend from a same end cap 52, as shown in Figs. 1 and 3.


Claim(s) 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wieczorek (US 2008/0179236) in view of Bortnik (US 6,986,842) as applied to claim 12 above, and further in view of Sullivan (US 4,067,810).
	With respect to claim 30, Wieczorek as modified by Bortnik lacks wherein the first correlated magnet is radially disposed with respect to a central axis of the filter cartridge on one of the first or second end caps.  
	Sullivan discloses a filter 20, as shown in Fig. 16, having a screen wall 46 extending between end plates 30, 32, and magnetic elements 56 radially disposed with respect to a central axis of the filter 20 on one of the first or second end plates 30, 32, as shown in Fig. 16.  Fluid must sweep by the magnet elements 56 before passing through the wall structure, and magnetically attractable particles in the fluid are captured by the magnetic elements (see col. 4, lines 6-10).  It would have been obvious to one of ordinary skill in the art to provide the magnet disclosed by Wieczorek as modified by Bortnik radially disposed with respect to a central axis of the filter cartridge on one of the first or second end caps, as taught by Sullivan, in order to remove magnetically attractable particles from a fluid and improve the filtration (see col. 4, lines 6-10 of Sullivan).


Response to Arguments
Applicant’s arguments with respect to claim(s) 12-17 and 22-30 have been considered but are moot because of new grounds of rejection.
	In response to applicant’s argument that Wieczorek lacks the body external to the filter media, as required by amended claim 12: Bortnik teaches the new limitation and it would have been obvious to modify Wieczorek, as stated in the rejection above.
	In response to applicant’s argument that Wieczorek lacks ingress and outlet ports extending from a same one of the end caps: This argument is not persuasive.  Wieczorek teaches ingress port 112 and egress port 40, both extending from end cap 52, since they are part of element 56 which extends from end cap 52, as shown win Fig. 1.
	In response to applicant’s argument that Wieczorek lacks the magnet radially disposed on the end cap with respect to a central axis of the filter cartridge: Sullivan teaches this limitation and it would have been obvious to modify Wieczorek, as stated in the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778